Exhibit 10.21 SETTLEMENT AGREEMENT AND RELEASE This Settlement Agreement and Mutual Release (herein the “Agreement”) is made as of December 27, 2006 (herein “Date of Execution”) by and between Stephen Forrest Beck (herein “Beck”), an individual with offices at 489 Pimiento Lane, Santa Barbara, CA 93108, on the one hand, and Material Technologies, Inc., a Delaware corporation with offices at 11661 San Vicente Boulevard, Suite 707, Los Angeles, CA 90049 (herein “Matech” or the “Company”) and Robert M. Bernstein, an individual with the same offices as Matech (herein “Bernstein”, and together with Matech, the “Respondents”).This Agreement is made for the purpose of finally and completely settling all claims by, among and between Beck and Respondents, as more fully specified and described below. I.RECITALS Whereas, On April 30, 2001, Beck filed a lawsuit in the Los Angeles County Superior Court against Respondents, in a case entitled Stephen Forrest Beck v. Robert M. Bernstein, Material Technologies, Inc., et al., Civil No. BC 249547, seeking damages for breach of contract, among other things. On that same date, Matech filed a lawsuit in the Los Angeles County Superior Court against Plaintiff, in a case entitled Material Technologies v. Stephen Forrest Beck, Civil No. BC249495, demanding the return of 244,427 shares of Matech Common Stock. The actions were thereafter consolidated.Whereas, on July 15, 2002, the parties entered into a settlement agreement (herein the “July Agreement”) to resolve the civil actions filed in the Superior Court of Los Angeles, case numbers BC249495 and BC249547;Whereas, under the terms of the July Agreement, and in consideration for Beck executing and filing a Substitution of Attorney form and a Request for Dismissal, Respondents agreed to issue Beck one million shares of Matech Class A Common Stock subject to SEC Rule 144 limitations providing that such shares were not tradable for a period of one year from the date of issuance; 1 Whereas the one million shares of Matech Class A Common Stock were thereafter to be freely tradable on NASDAQ by Beck with the limitation that Beck not trade more than 10% of the volume of Matech shares publicly traded the previous month, which amount was to be reduced by 50% in the event that double reporting of trades occurred in the previous month;Whereas the percentage of Beck’s one million shares in Matech to the total number of outstanding shares on the date of issuance, i.e. 1.78% on July 15, 2002, was not to be diluted for a period of eighteen (18) months thereafter by the issuance of any other Matech shares, options or warrants with no exceptions;Whereas if Respondents were to issue additional shares during the eighteen-month period, it must simultaneously issue a sufficient number of shares to Beck such that his percent ownership in Matech as of the date of issuance of the additional shares remained unchanged;Whereas any subsequently issued shares to Beck would be subject to the same SEC Rule 144 limitations as the original one million shares;Whereas Matech was to establish an escrow account which would contain 2,000,000 shares of stock with an irrevocable letter of instructions in furtherance of the anti-dilution provision;Whereas if a dispute arose regarding the settlement agreement, the prevailing party would be entitled to attorney’s fees;Whereas, on December 20, 2002, the parties entered into a further agreement whereby Beck was to introduce sources of capital to Respondents (herein the “December
